Order filed July 15, 2014.




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00529-CR
                                  ____________

  AUSTIN LEE HARMON A/K/A AUSTIN LEE HARMON SR., Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                  On Appeal from the Criminal District Court
                          Jefferson County, Texas
                       Trial Court Cause No. 13-16249

                                   ORDER

      By order of the Texas Supreme Court, this appeal was transferred to this
court from the Court of Appeals for the Ninth District of Texas. The clerk’s record
was filed July 10, 2014. Our review has determined that a relevant item has been
omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). Accordingly, we issue
the following order:
      The Jefferson County District Clerk is directed to file a supplemental clerk’s
record on or before July 31, 2014, containing the judgment of conviction and
sentence entered on or about June 13, 2014.



                                PER CURIAM